DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 3-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Preliminary Amended Claim(s) 1-14 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation “the current geographic position” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 9473890 B1 (“Liu”).

Regarding Claim 1, Liu discloses a method (e.g., “method”) for operating a telematics system, the method comprising the steps of (see at least Abstract): 
determining the current geographic position of a user device (e.g., “wireless device 100” from Fig. 1) with respect to a static boundary separating a first zone and a second zone (see at least Abstract; C1:7-12 and Fig. 1-3B, 5 with associated text. Liu illustrates an example where two zones having static boundaries.); 
determining at least one first parameter, the at least one first parameter comprising at least one (Only one option is required to satisfy an “at least one” limitation.) of a user specific parameter (C5:45-49), a user device specific parameter, and a network parameter (e.g., “geo-fencing policy”) of a network (e.g., “network 107” from Fig. 1) the user device is connected to (see at least Fig. 1-2 with associated text); 
determining a dynamic boundary separating the first zone and the second zone, based on the course of the static boundary, the current geographic position and the at least one first parameter (see at least Fig. 1-4 with associated text. Liu illustrates where center point A is moved, a new center point A is newly established thus a dynamic boundary.);
determining whether the current geographic position of the user device is located in the first zone or (Only one option is required to satisfy an “or” limitation.) the second zone based on the course of the dynamic boundary (see at least Fig. 1-5 with associated text); and 
activating or (Only one option is required to satisfy an “or” limitation.) deactivating one or more (Only one option is required to satisfy a “one or more” limitation.) telematics services depending on the zone the user device is located in (see at least Fig. 1-5 with associated text; in particular, Fig. 5).

Regarding Claim 2, Liu discloses:
wherein the static boundary is a predefined boundary (see at least Fig. 3A-3B with associated text), and 
wherein a course of the static boundary depends on at least one (Only one option is required to satisfy an "at least one" limitation.) of a course of a national border; geographical circumstances; geographic coordinates (see at least Fig. 7); an availability of telematics services; and a range of one or more networks.

Claim 14 repeats the subject matter of Claim 1 and rejected in like manner.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax